Citation Nr: 1706324	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  13-18 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971.  He died in May 2011.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision from the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  The appellant appealed the December 2011 rating decision, after which jurisdiction of the appeal was transferred to VA Regional Office (RO) in Chicago, Illinois.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in May 2011. 

2.  The Veteran's death certificate lists hypertensive cardiovascular disease as the immediate cause of death. 

3.  The probative evidence of record links the Veteran's hypertensive cardiovascular disease to his exposure to herbicides in service. 





CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, a service connected disability caused the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in May 2011.  The appellant claims entitlement to service connection for the cause of the Veteran's death.  She contends that the Veteran's hypertensive cardiovascular disease was a result of herbicide exposure in service.  For the reasons explained below, the Board agrees. 
  
To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312 (b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran's death certificate reflects that hypertensive cardiovascular disease was the immediate, and only, cause of death.  

A review of the Veteran's service personnel records shows that the Veteran earned a Vietnam Service Medal and served aboard the USS Westchester CYT LST 1167 in 1971.  Herbicide exposure is conceded for service aboard ships that operated primarily or exclusively in Vietnam's inland waterways.  VA accepts vessels with the designation "LST" (landing ship, tank) as having operated primarily or exclusively in Vietnam's inland waterways.  As the Veteran served aboard a ship with the LST designation, exposure to herbicides in service is conceded in this case.  

Thus, the case turns on whether the Veteran's hypertensive cardiovascular disorder is related to service, including herbicide exposure in service.  The Board obtained a VA medical opinion to address the question as hypertensive cardiovascular disease is not listed as a disability presumed to be due to herbicide exposure.  See 38 C.F.R. § 3.309(e). 

In a December 2016 opinion, a VA cardiologist opined that the Veteran's hypertensive cardiovascular disorder was at least as likely as not due to exposure to Agent Orange.  The VA cardiologist considered the evidence of record, including the appellant's report that the Veteran had severe symptoms of pain, emesis, epistaxis, headaches and cough.  The VA cardiologist explained that the Veteran's symptoms could have been due to ischemic heart disease.  The VA cardiologist also cited a medical journal article which noted suggestive evidence of an association between "chemicals of interest," which the Board interprets as Agent Orange, and hypertension, ischemic heart disease, and other disabilities.  Based on all of the evidence, the VA cardiologist determined that it was at least as likely as not that the Veteran's hypertensive cardiovascular disease was a manifestation of ischemic heart disease and that it was due to exposure to Agent Orange. 

The Board has no reason to doubt the positive opinion and affords it a high probative value as the examiner considered the pertinent evidence of record in conjunction with medical literature, and explained the reason for the opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). 

The Board finds that service connection for the cause of the Veteran's death should be granted as there is no dispute that the Veteran's hypertensive cardiovascular disability was the Veteran's primary cause of death and the evidence demonstrates that the disability is at least as likely as not related to service. 

Accordingly, service connection for the cause of the Veteran's death is warranted. 38 U.S.C.A. 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


